Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 27, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and attempted assault in the third degree, and placed him on probation for two years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the court’s determinations concerning identification and credibility. The record fails to support appellant’s assertion that the victim’s identification of appellant was based only upon the clothing he was wearing (see, Matter of Travis S., 287 AD2d 314). Concur — Andrias, J.P., Saxe, Rosenberger, Wallach and Buckley, JJ.